Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,6,11,12 are rejected under 35 U.S.C. 103 as being unpatentable over Ficken (US 4,823,984) in view of Shuntich (US 2015/0264968 A1) and further in view of Pfister (US 2008/0245820 A1).

Referring to claim 1.  Ficken discloses a cooler for beverage containers (1; Figure 1), comprising:
a housing (15; Figure 2) defining an interior volume (interior of 1) for storing a first beverage container (containers disposed on shelf 19a-19d; Figure 3) at a first predetermined temperature (temperature of storage area 5; with the door 3 closed cool air escaping from the refrigerated storage and dispensing area 7 will reduce the temperature in the adjacent unrefrigerated storage and dispensing area 5; Col. 9 lines 51-54 to establish a first predetermined temperature of the unconditioned upper storage  of housing 15);
a compartment (7; Figure 1) arranged within the interior volume (interior of 1) of the housing (15; Figure 2) for storing a second beverage container (263; Figure 3) at a second predetermined temperature (the air supplied to the refrigerated storage and dispensing area 7 is sufficient to cool the temperature to around 34 degree F; Col. 8 lines 24-26) within the second container (263; Figure 3), wherein the compartment (7; Figure 1) is enclosed;
a user interface (9; Figure 1) for receiving a user input (customer selection) to dispense the second beverage container (263; Figure 3) from the compartment (7; Figure 1);
a delivery portal (17; Figure 1) for providing access to the second beverage container (263; customer may retrieve articles dispensed there through);
a chute (chute pathway in which product 261 travels to member 18; Figure 5B) that is configured to communicate the second beverage container (263; Figure 3) from the compartment (7; Figure 1) to the delivery portal (17; Figure 1), wherein the chute (chute pathway in which product 261 travels to member 18; Figure 5B) is configured to subject the second beverage container (263; Figure 3) to a gravitational drop through the chute (chute pathway in which product 261 travels to member 18; Figure 5B) and onto a surface (releasing the beverage container such that the container drops into the delivery portal experiencing a gravitational drop until the container contacts the base of the chute, into which the container was dropped); and 
a cooling unit (223; Figure 3) configured to maintain the interior volume of the housing (interior of 1) at the first predetermined temperature (temperature of storage area 5; with the door 3 closed cool air escaping from the refrigerated storage and dispensing area 7 will reduce the temperature in the adjacent unrefrigerated storage and dispensing area 5; Col. 9 lines 51-54 to establish a first predetermined temperature of the unconditioned upper storage of housing 15) and the compartment (7; Figure 1) at the second predetermined temperature (around 34 degrees; 7; Figure 1),

wherein the chute (chute pathway in which product 261 travels to member 18; Figure 5B) is connected to an outlet (through opening 27) of the compartment (7; Figure 1) such that the chute (chute pathway in which product 261 travels to member 18; Figure 5B) is configured to communicate (pathway in which product 261 travels to member 18) only the second beverage container (263; Figure 3) to the delivery portal (17).  (The first beverage container disposed on shelf (19a-19d; Figure 3) are not provided to the delivery portal when the dispenser is not actuated for dispensing the first beverage and the first and the second beverage travel through a different chute pathway).

	Ficken does not disclose storing a second beverage container at a second predetermined temperature that is at or below a freezing point of a beverage within the second container and

Ficken does not disclose the chute is configured to subject the second beverage container to a gravitational drop so as to cause nucleation of the beverage within the second beverage container and form a slush beverage within the second beverage container.

Shuntich discloses a vending machine (230; Figure 7) wherein a beverage container (bottles 205 stored in housing of 230; Figure 4, 7) at a predetermined temperature that is at or below a freezing point of a beverage (super cooled temperature of the beverage container; super cooled below 32 degrees F while remaining liquid; Para. [0015]) within the container, Shuntich further discloses subjecting the beverage container (205) to a mechanical impact (ultrasonic signal source 330; Figure 8) so as to cause nucleation of the beverage within the second beverage container (crystallizing liquid to form slush inside super cooled bottles; Para. [0176]) and form a slush beverage within the beverage container (container bottle 205) 
furthermore, Shuntich also discloses the process of shaking or slamming the super cooled beverage container in order to create nucleation of the beverage that is super cooled [Para. 0018]. The process of shaking or slamming can be construed to be impacts experienced by a regulated dropping of a container.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ficken to include the temperature of the compartment in the housing configured to be at a predetermined temperature that is at or below a freezing point of a beverage (super cooled temperature of the beverage) as taught by Shuntich because the vending machine would be able to provide a super cooled beverage thus allowing for a more refreshing and colder beverage for a user.

It would have been further obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ficken in view of Shuntich to have used the article dispensing drop chute of the Ficken’s apparatus to provide the shaking and the slamming of the dispensed super cooled beverage container wherein the shaking and the slamming initiated by the dropping the beverage container in the chute initiates the nucleation of the beverage forming a slush beverage, because a super cooled beverage can be transformed into a slush beverage without the need of a secondary add-on device thus reducing the cost of the vending machine. 

Ficken in view of Shuntich do not disclose the first articles as being first beverage containers.

Pfister discloses a vending machine (100; Figure 4) wherein the interior volume comprises a first (402) and a second (404) storage compartments (Figure 4) wherein each of the separate storage compartments (402 and 404) house a first and second beverage containers (412; Figure 4). 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ficken in view of Shuntich to have included the first articles as being beverage containers as taught by Pfister because housing beverage containers in the interior volume would allow the dispenser to carry a larger quantity of beverage container thus increasing the time between restocking the vending machine.
*** Applicant may include the specific structure of the second beverage container  chute with respect to the first beverage container chute to overcome the cited rejection.

Referring to claim 2.  Ficken discloses a cooler for beverage containers (1; Figure 1), wherein the compartment (7; Figure 1) comprises an insulated material (98; Figure 3).

Referring to claim 6.  Ficken discloses a cooler for beverage containers (1; Figure 1), wherein the compartment (7; Figure 1) comprises an internal passageway (between guides 211 and 215; Figure 3) for guiding the second beverage container (261) toward the chute (18; Figure 3).

Referring to claim 11.  Ficken discloses a cooler for beverage containers (1; Figure 1), wherein the cooling unit (221; Figure 3) comprises an evaporator (227; evaporator coils) for distributing a flow of air to the compartment (7; Figure 1).

Referring to claim 12.  Ficken discloses a cooler for beverage containers (1; Figure 1), wherein the housing (15; Figure 2) comprises a door (3; Figure 2) that is movable from a closed position (as in Figure 1) to an open position (as in Figure 2) in which the interior volume of the housing is accessible (see Figure 2).

Claims 3-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ficken (US 4,823,984) in view of Shuntich (US 2015/0264968 A1) in view of Pfister (US 2008/0245820 A1) and further in view of Hahm (US 2007/0163289 A1).

Referring to claim 3.  Ficken discloses a cooler for beverage containers (1; Figure 1), wherein the compartment (7; Figure 1) further comprises an air inlet port (231; Figure 3A) for allowing air into the compartment through the air inlet port (Figure 3A).
Ficken in view of Shuntich and Pfister do not disclose the air inlet port comprising an adjustable damper configured to regulate a flow of air into the compartment through the air inlet port.
Hahm discloses a refrigerator (Figure 1) comprising a super cooled compartment (43; Figure 3) having an air inlet port (63; Figure 5) and an adjustable damper (64) configured to regulate a flow of air into the compartment (43) through the air inlet port (63).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ficken in view of Shuntich and Pfister to have included the air inlet port comprising an adjustable damper configured to regulate a flow of air into the compartment through the air inlet port as taught by Hahm because an adjustable damper would be able to provide an improved control in regulating the internal temperature of the compartment set by the controller.

Referring to claim 4.  Ficken in view of Shuntich and Pfister do not disclose comprising a temperature sensor within the compartment.

Hahm discloses a refrigerator (Figure 1) comprising a temperature sensor (62; Figure 5) configured to determine a temperature within the compartment (7; Figure 1), wherein the temperature sensor (62) is in communication with a control unit (50) that controls an orientation of the adjustable damper (54; Para. [0059] and [[0060]).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ficken in view of Shuntich and Pfister to have included a temperature sensor in communication with a control unit to control an orientation of the adjustable damper as taught by Hahm because the controller would be able to directly control the interior temperature of the compartment by varying the opening of the damper in view of the temperature detected in the compartment by the sensor.

Referring to claim 5.  Ficken discloses a cooler for beverage containers (1; Figure 1), wherein the compartment (7; Figure 1) further comprises an air outlet port (237; Figure 3) for allowing a flow of air to exit the compartment (7).

Referring to claim 7.  Hahm discloses a refrigerator (Figure 1), wherein the second predetermined temperature is -20°C to 0°C (temperature of the beverage thus the temperature of the compartment is -5°C; Para. [0008]).

Referring to claim 8.  Hahm discloses a refrigerator (Figure 1), wherein the second predetermined temperature is -10°C to -7°C (temperature of the beverage thus the temperature of the compartment is -9°C; Para. [0045]).

Referring to claim 9.  Ficken discloses a cooler for beverage containers (1; Figure 1), wherein the chute (18; Figure 3 and 2) comprises a first section (bottom portion of 18; Figure 2) that is arranged parallel to a longitudinal axis of the cooler (parallel to the bottom wall of compartment 7; Figure 3), and a second section (upwards slanted portion of the chute 18) is arranged at an angle relative to the first section (see bottom wall of 18 inclined upwards towards compartment opening). 

	Referring to claim 10.  Ficken discloses a cooler for beverage containers (1; Figure 1), wherein the second section of the chute (upwards slanted portion of the chute 18) is arranged at a downward angle relative (top portion of chute 18 is angled downwards from the front wall of the compartment; see Figure 3) to a transverse plane (front wall of compartment 7), such that the second section (upwards slanted portion of the chute 18) is configured to allow the second beverage container (263) to move along the second section (upwards slanted portion of the chute 18) toward delivery portal (17) under the force of gravity (downwards).

Allowable Subject Matter
Claims 21-23 allowed.

Response to Arguments
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive. See rejections in view of the existing references cited above.
It is understood nucleation of a liquid is a natural process, applicant should amend the limitations to specifically include structure which triggers the onset of nucleation in the applicants claimed embodiment.  

Regarding claim 1, Applicant argues “Specifically, the cited references at least fail to disclose or suggest a chute that is configured to subject a beverage container to a gravitational drop onto a surface to cause nucleation of a beverage within the beverage container.” In view of the Examiner, primary reference of Fickens discloses a drop chute (18) that receives dropped articles from the dispensing compartment (7), the articles undergo a gravitational drop onto a bottom surface of the delivery port, in the process of passing through the chute (18) the articles experience a “mechanical impact,” “a gravitational drop,” “are agitated” or experience shaking and slamming as the container reaches the delivery portal.  Therefore, the chute of Fickens is as recited in claim 1. Secondary, reference of Shuntich discloses beverage containers can be cooled to a supercooled temperature and can undergo a nucleation process to form a slush beverage by a traditional process of shaking, slamming or hitting the beverage container with enough force to cause ice-crystals to begin forming a slush beverage [Para.0017; Shuntich] or the supercooled beverage can be acted on by untrasonic frequencies to create nucleation.  The dropping of the beverage container into the Fickens chute provides agitation as recited such that a supercooled beverage would start to undergo nucleation to form a slush beverage.  
Applicant further argues “Shuntich fails to disclose a chute at all.” The chute as claimed is disclosed by the primary references of Ficken.
Applicant further argues “Shuntich does not disclose or suggest a cooler that nucleates a beverage by subjecting a beverage container to a gravitational drop onto a surface.” Shuntich discloses a supercooled beverage container may undergo nucleation when impacted by shaking or slamming or by using ultrasonic frequencies. Ficken discloses the agitation that would inherently be caused when an article is dropped by freefall in a chute.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Fickens discloses a vending apparatus wherein beverage containers are stored and dispensed in a cold state to be dispensed through a chute whereas Shuntich disclose first, beverage containers can be supercooled and second supercooled beverage container impacted by shaking and slamming or being mechanically acted on can initiate a nucleation process to form a slush beverage.
Regarding claim 9, Applicant argues “wherein the chute comprises a first section that is arranged parallel to a longitudinal axis of the housing, and a second section is arranged at an angle relative to the first section such that the chute is configured to subject the second beverage container to a gravitational drop such that a beverage within the second beverage container undergoes nucleation.”  
As recite in the claims 9 and 10, the claimed structure is disclosed. Ficken discloses a cooler for beverage containers (1; Figure 1), wherein the chute (18; Figure 3 and 2) comprises a first section (bottom portion of 18; Figure 2) that is arranged parallel to a longitudinal axis of the cooler (parallel to the bottom wall of compartment 7; Figure 3), and a second section (upwards slanted portion of the chute 18) is arranged at an angle relative to the first section (see bottom wall of 18 inclined upwards towards compartment opening) (see reproduced Figure below).

    PNG
    media_image1.png
    774
    805
    media_image1.png
    Greyscale

As a note, the applicant may choose to incorporate specific designed structure of the chute interior which causes the “mechanical impacts” to initiate the nucleation in the supercooled beverage container during passage through the chute. Currently, it is understood any chute of a vending machine tends to transports a container through the chute which travels to a connected delivery portal where a user removes the article. It is construed an articles falling through a chute experiences a “mechanical impact,” “a gravitational drop,” “is agitated” or experiences shaking and slamming as the container reaches the delivery portal.

Applicant argues “First, the cited references fail to disclose or suggest a chute that communicates a beverage container from a compartment to a delivery portal, wherein the chute is configured to subject a beverage container to a gravitational drop through the chute and onto a surface to cause nucleation of a beverage within the container.” As was cited in the rejections above the combinations of the references Ficken (US 4,823,984) in view of Shuntich (US 2015/0264968 A1) and further in view of Pfister (US 2008/0245820 A1) disclose the claimed limitations as recited in claim 1.  First, the reference of Fickens discloses refrigerated articles can be dispensed from the dispenser compartment and as can be seen from the Ficken Figure 1 the articles undergo a gravitational drop through a chute prior to presenting the product to a customer.  Ficken does not disclose storing a second beverage container at a second predetermined temperature that is at or below a freezing point of a beverage within the second container. Shuntich discloses a vending machine wherein beverage containers are stored at or below a freezing point of a beverage (super cooled temperature of the beverage container; super cooled below 32 degrees F while remaining liquid; Para. [0015]). Beverage containers stored at a super cooled temperature in the Ficken apparatus as taught by Shuntich would be dispensed by experiencing in a gravitation drop through the chute in the Ficken dispenser. The gravitation drop of the Ficken would provide the impact required to initiate nucleation of the super cooled beverage as claimed.  Applicant has not indicated how the Ficken gravitational drop is different from that claimed in claim 1 or how the Ficken gravitational drop is incapable of initiating nucleation when the gravitation drop in Ficken is the same as claimed by the applicant.

Second, Applicant argues “there is no motivation to modify Ficken based on the alleged teachings of Shuntich, as Shuntich teaches away from “shaking or slamming” to nucleate a beverage.”  Such reading of the Shuntich reference is incorrect. Shuntich discloses mechanical impact so as to cause nucleation of the beverage within the second beverage container and form a slush beverage within the beverage container.  Shuntich also discloses the process of shaking or slamming the super cooled beverage container in order to create nucleation of the beverage that is super cooled [Para. 0018]. The process of shaking or slamming can be construed to be the impacts experienced by a regulated dropping of a container. 
Third, Applicant argues “The Office alleges that it would have been obvious to modify Ficken based on Shuntich “to provide a super cooled beverage thus allowing for a more refreshing and colder beverage for a user. However, the Office’s rationale is conclusory and is not supported by evidence.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation is to provide a colder beverage because the vending machine would be able to provide a super cooled beverage thus allowing for a more refreshing and colder beverage for a user, in view of the Examiner a colder beverage would take longer to thaw thus result for a more refreshing and colder beverage for a user for a longer time period.
Fourth Applicant argues “Shuntich does not disclose or suggest a vending machine that causes nucleation of a beverage, or that causes nucleation by gravitationally dropping the beverage container from a compartment in which the beverage container is stored at or below a freezing point of the beverage through a chute and onto a surface of the vending machine.” Shuntich discloses the process of shaking or slamming a super cooled beverage container in order to create nucleation of the beverage that is super cooled [Para. 0018]. The process of shaking or slamming can be construed to be the impacts experienced by a regulated dropping of a container. 


In regards to arguments in response dated 03/16/2022, Applicant argues Ficken, Shuntich, and Pfister fail to disclose or suggest a delivery portal for providing access to the second beverage container, but not to the first beverage container.
In view of the examiner, the limitations “wherein the first beverage is not provided to the delivery portal” can be broadly construed to mean the first beverage is not provided to the delivery portal in the condition when the dispenser is not actuate by the user interface, as can be readily seen in the primary reference of Ficken.  The claimed condition is disclosed by the Ficken reference since the articles consisting of the first or the second beverage are not dispensed when actuated by a user, thus the articles are not transported to the delivery portal.  Additional structure is required to distinguish the claimed limitations. 

Applicant further argues “Ficken, Shuntich, and Pfister fail to disclose or suggest a “chute configured to subject a beverage container to a gravitational drop through the chute and onto a surface to cause nucleation of a beverage within the container.”
In view of the examiner, the reference of Fickens discloses a chute disposed below the second compartment, wherein in the process of dispensing the second beverage container results in releasing the second beverage into the chute which transports the beverage to the delivery portal.  The inherent function of the chute causes the dispensed beverage to be guided/dropped to the delivery portal of the dispenser under the influence of gravity.  The released article is dropped to the bottommost portion of the chute wherein it experiences an impact prior to coming to rest.  Shuntich further discloses the process of shaking or slamming a super cooled beverage container in order to create nucleation of the beverage that is super cooled [Para. 0018]. The process of shaking or slamming can be construed to be impacts experienced by a regulated dropping of a container.  Thus, the required claimed structure to perform the claimed function is completely present in the Fickens references. Shuntich discloses an improvement over the beverages can be supercooled and slammed to create slush beverage.  It is suggested the applicant added physical structure to performed the claimed function that is different form the cited references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                                                                                                    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651